                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION .
                                  No. 4:16-CV-84-D


JACK HOWARD COX, SR.,                         )
CRAIG MICHAEL COX, and                        )
VALERIE M. COX, Co-Executors                  )
of Estate of Percy Ray Cox, Deceased          )
and Charlotte Cox, Individually,              )
                                              )
                               Plaintiffs,    )
                                              )
                  v.                          )                   ORDER
                                              )
AGCO CORPORATION, et al.,                     )
                                              )
                               Defendants.    )


       Numerous motions are pending [D.E. 315, 316, 321, 323, 324, 325, 328, 332, 335, 338, 340,

343, 345, 347, 348; 349, 355, 374, 389, 390, 392]. The court DENIES without prejudice all pending

motions and DIRECTS the parties to participate in a court-hosted mediation with United States

Magistrate Judge Gates. Judge Gates will notify the parties how he wishes to proceed concerning

the mediation, and the date on which it will be held. If the parties are unable to resolve this case,

each party shall advise the court which motions that the court needs to resolve on the merits. The

court will then resolve the relevant motions on the merits.

       SO ORDERED.       This~ day      of August 2019.




                                                      Jfrmsg~Vffilm
                                                      United States District Judge
